Citation Nr: 1527629	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-44 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  He received the Combat Infantryman's Badge.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to a rating in excess of 20 percent for hemorrhoids.

In March 2012, the RO granted service connection for rectal prolapse as secondary to the service-connected hemorrhoids and assigned an initial 30 percent disability rating, effective from October 14, 2010.

The Veteran testified before the undersigned at a March 2015 hearing in Washington, DC.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran retired in approximately October 2012, he has reported that his retirement was due to his service-connected disabilities, the file includes an opinion that he was unable to work due to service-connected disabilities (among other disabilities), and he submitted a formal claim for a TDIU (VA Form 21-8940) in September 2013.  Entitlement to a TDIU was denied in the March 2012 rating decision and the Veteran did not appeal this determination.  Nevertheless, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the claim for an increased rating for hemorrhoids.

The Veteran has been afforded VA examinations to assess the severity of some of his service-connected disabilities and opinions have been provided as to the impact of some of these disabilities on his employability.  However, some of these opinions are insufficient because they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, opinions have not been provided as to all of the Veteran's service-connected disabilities and he claimed during the March 2015 hearing that his service-connected psychiatric disability had worsened since his most recent VA psychiatric examination.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the impact of all the Veteran's service-connected disabilities upon his employability (including the current severity of his service-connected psychiatric disability) are directly pertinent to his potential entitlement to a TDIU and sufficient opinions have not been obtained as to all service-connected disabilities, the Board finds that further medical findings as to the functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran new VA examinations to assess the current impact of his service-connected disabilities upon his employability.

Also, the Veteran raised a claim for an increased rating for posttraumatic stress disorder (PTSD) during the March 2015 hearing.  This matter has not yet been adjudicated and is inextricably intertwined with the TDIU issue.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

During the March 2015 hearing, the Veteran reported that he continued to receive treatment for hemorrhoids at the VA Medical Center in Hampton, Virginia.  The most recent VA treatment records in the file from this facility are dated in March 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran also reported during the March 2015 hearing that Dr. Faber had performed banding procedures on his hemorrhoids and that the most recent procedure was performed approximately 4 years prior to the March 2015 hearing.  There are no records from Dr. Faber or records associated with the most recent banding procedure in the file.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from Dr. Faber.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an increased rating for PTSD (see the March 2015 Board hearing transcript).  This matter shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  The Veteran should be asked to complete authorizations for VA to obtain all records of his treatment for hemorrhoids and its associated disabilities (e.g. rectal prolapse) from Dr. Faber and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any sufficiently identified private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.
       
3.  Obtain and associate with the file all records of the Veteran's VA treatment dated from March 2014 through the present; and any such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD; rectal prolapse; hemorrhoids; type II diabetes mellitus; scar, shell fragment wound of the neck; coronary artery disease; tinnitus; a shell fragment wound of the left hand; impotence; and a scar associated with coronary artery disease) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if colon polyps were considered a service-connected disability?

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




